Citation Nr: 0620045	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  01-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
traumatic amputation of the distal phalanx of the left index 
finger, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying the veteran's claim for an 
increased rating for residuals of a traumatic amputation of 
the distal phalanx of the left index finger.  A video 
conference hearing was held at the RO in August 2003.  A 
transcript is in the claims file.  In June 2004, the Board 
remanded this claim to the RO for additional development.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900(c) 
(2005).

The record raises the issue of entitlement to service 
connection for a left hand deformity secondary to a left 
index finger amputation, and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for post traumatic stress disorder.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran's left index finger amputation is not 
manifested by a metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  

2.  The veteran's left index finger amputation is not 
manifested by a metacarpal resection with more than one half 
of the bone being lost.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a traumatic amputation of the distal phalanx of 
the left index finger have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 
5153 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated in a 
February 2006 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date is harmless because the Board 
has determined that the preponderance of the evidence is 
against the claim.  Hence, any questions regarding what 
effective date would be assigned are moot.

While the timing of VA's notice to the appellant failed to 
strictly comply with 38 U.S.C.A. § 5103, the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence and testimony.  Thus any error in 
the timing of the notice provided was harmless, the appellant 
was not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998). 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The DeLuca holding 
must be followed in adjudicating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered.

It is the intent of the rating schedule to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.71a, DC 5153, a 10 percent evaluation is 
warranted for amputation of the major or minor index finger 
through the middle phalanx or at distal joint; a 20 percent 
evaluation is warranted for amputation of the minor index 
finger if there is no metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto; or with metacarpal 
resection (more than one-half the bone lost). 38 C.F.R. § 
4.71a,  Diagnostic Code 5153.

In August 2002, the rating criteria for finger disorders was 
amended.  Under both the new and old criteria, in effect 
prior to August 26, 2002, favorable or unfavorable ankylosis 
of the index finger warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Code 5225.  While 38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2005) specifically contemplates a rating based on a 
limitation of index finger motion, there is no schedular 
basis for an evaluation in excess of the already assigned 10 
percent rating under that Code.  In light of that fact and 
the absence of competent evidence that the appellant's index 
finger is ankylosed the Board will only address whether the 
appellant's left index finger disorder warrants an increased 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5153.

Background

Service records reveal that in September 1944 the veteran's 
left index finger distal (terminal) phalanx was amputated as 
a result of a crush injury.  No other left hand injury was 
noted at that time.  

By rating decision in December 1947 service connection was 
granted for residuals of a traumatic amputation of the distal 
phalanx of the left index finger and a 10 percent evaluation 
was assigned.  This evaluation has remained unchanged to the 
present time.

In June 2000, M.S. Patterson, M.D., wrote that the veteran 
had been his patient for many years.  He noted the veteran 
suffered a left index finger injury requiring amputation of 
the distal interphalangeal joint in service.  He noted that 
the left index finger had less than 30 percent flexion, and 
the veteran could not make a fist.  He had early arthritis 
due to trauma, as well as continued weakness, pain, and 
decreased functional loss due to the absence of his distal 
phalanx.  

In August 2005, Dr. Patterson noted that the veteran was 
having marked difficulty with chronic pain on flexion and 
extension, and numbness in the distal phalanges.  

At a January 2001 VA examination, the veteran noted a 
crushing injury to his left index finger in service treated 
by amputation at the distal interphalangeal joint.  A 
physical examination revealed amputation through the distal 
aspect of the middle phalanx of the left index finger.  The 
veteran's radial and ulnar sensations were intact.  Passive 
motion at the metacarpophalangeal joint was to 80 degrees, 
and 60 degrees actively; while 70 degrees of passive and 45 
degrees of active motion were shown at the proximal 
interphalangeal joint.  The veteran demonstrated a resting 
tremor.  The impression was status post amputation left index 
finger at distal aspect of left middle phalanx.  The 
appellant appeared to have some preserved digit function.  
The veteran's pain was opined to possibly be due to mild 
degenerative joint changes.  The tremors appeared to be 
related to central nervous system neuropathy.

At a February 2006 VA examination, the examiner indicated 
that he had reviewed the claims file.  He noted that private 
medical records from November 1989 through February 1993 were 
submitted in support of the veteran's claim, however, these 
focused primarily on control of diabetes and circulatory 
problems. There were no notations addressing the veteran's 
left hand disability in spite of Dr. Patterson's letters 
claiming the left hand injury was the source of his 
disability.  Notations in the service medical records note 
that only the distal tip of the left index finger was cutoff 
and no damage was done to the rest of the left hand.  X-rays 
dated in February 2001 noted an amputation of distal index 
finger with possibility of a metallic foreign body between 
the first and second metacarpals with minimum degenerative 
joint disease.  

At the examination the veteran complained of constant 
extremity shaking and pain in his hands; and pointed out 
finger deformities.   The left index finger had 3.5 inches of 
length as measured from the metacarpal to distal tip.  The 
proximal interphalangeal joint had pain free palmar flexion 
to 40 degrees, and pain from 40 to 60 degrees.  The 
metacarpophalangeal joint had pain free motion to 20 degrees, 
and pain from 20 to 30 degrees.  Evaluation of the hands 
reveal Heberden's nodules consistent with osteoarthritis.

The examiner opined that there was no additional loss of 
range of motion or weakened movement, excess fatiguability or 
incoordination attributable to the service connected 
traumatic amputation of the distal phalanx of the left index 
finger.  The service records did not reveal any injuries of 
the left hand other than the trauma to the left distal index 
fingertip.  X-rays revealed bilateral arthritis which could 
not be attributed to the traumatic amputation of the distal 
phalanx of the left index finger.  In addition there was no 
additional loss of motion.  He opined that the current 
degenerative joint disease of both hands was less likely than 
not related to the traumatic amputation of the distal phalanx 
of the left index finger.

He opined that it was less likely than not that the traumatic 
amputation of the distal phalanx of the left index finger 
resulted in marked interference with ability to engage in 
meaningful gainful employment.  The veteran suffered from 
multiple nonservice connected disorders including severe 
uncontrolled diabetes resulting in bilateral lower extremity 
amputations, and congestive heart failure.  It was opined 
that the opinions of Dr. Patterson did not reflect any 
evaluation or treatment of residuals of the traumatic 
amputation of the distal phalanx of the left index finger, 
but essentially focused on diabetes and other chronic health 
issues.

Analysis  

In this case, there is no evidence to show that the criteria 
for an increased rating have been met.  Accordingly, in light 
of all of the foregoing, the preponderance of the evidence is 
against finding entitlement to an increased rating for 
residuals of a traumatic amputation of the distal phalanx of 
the left index finger.  Simply put, there is no competent 
evidence of any service related left index finger metacarpal 
resection. 

With respect to the possibility of entitlement to increased 
evaluations under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  While the evidence shows a 
limitation of left hand and wrist motion, as well as pain, 
the VA examiner in February 2006 attributed these signs to 
non-service connected disabilities including osteoarthritis.

Extra-schedular Consideration.  The Board has considered 
whether the veteran's service-connected residuals of a 
traumatic amputation of the distal phalanx of the left index 
finger presents an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards, and to warrant a referral to the 
appropriate officials for consideration of an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1).  The Board finds, 
however, that residuals of a traumatic amputation of the 
distal phalanx of the left index finger do not interfere 
markedly with employment.  The disability has not required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. §§ 3.321(b)(1) are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's residuals of a 
traumatic amputation of the distal phalanx of the left index 
finger does not warrant an increased rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for residuals of a 
traumatic amputation of the distal phalanx of the left index 
finger is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


